     Case 3:20-cv-00369-MMA-DEB Document 38 Filed 12/22/20 PageID.186 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.M., a minor, by and through her                Case No.: 20-cv-00369-MMA (DEB)
      Guardian Ad Litem ROBIN FUJITA
12
      MELCHIOR,                                        ORDER SETTING SETTLEMENT
13                             Plaintiff,              CONFERENCE
14    v.
15
      SAN DIEGO UNIFIED SCHOOL
16    DISTRICT, et al.,
17
                               Defendants.
18
19
           At the request of the parties, the Court sets a settlement conference in this matter for
20
     January 22, 2021 at 10:00 a.m. The Court ORDERS as follows:
21
           1.     Purpose of the Settlement Conference: The purpose of the settlement
22
     conference is to permit an informal discussion between the attorneys, parties, and the
23
     Magistrate Judge of every aspect of the lawsuit in an effort to achieve a resolution of the
24
     case. Counsel attending the settlement conference are expected to have a command of the
25
     facts and applicable law. Counsel and the parties must be prepared to engage in a detailed
26
     discussion of the merits of their respective cases and engage in good faith settlement
27
     discussions. All discussions during the settlement conference are informal, off the
28

                                                   1
                                                                              20-cv-00369-MMA (DEB)
     Case 3:20-cv-00369-MMA-DEB Document 38 Filed 12/22/20 PageID.187 Page 2 of 6



 1   record, privileged and confidential. Counsel for any non-English speaking party is
 2   responsible for arranging for the appearance of an interpreter at the conference.
 3         2.     Full Settlement Authority Is Required: Pursuant to Local Rule 16.3.b., all
 4   parties, party representatives, including claims adjusters for insured parties, and the
 5   principal attorney(s) responsible for the litigation must participate in the settlement
 6   conference.1 This appearance must be made with full and unlimited authority to negotiate
 7   and enter into a binding settlement.2 In the case of a corporate entity, an authorized
 8   representative of the corporation who is not retained outside counsel must be present and
 9   must have discretionary authority to commit the company to pay an amount up to the
10   amount of the plaintiff’s prayer (excluding punitive damage prayers). The purpose of this
11   requirement is to have representatives present who can settle the case during the course of
12   the conference without consulting a superior.
13         Counsel for a government entity may be excused from this requirement so long as
14   the government attorney who participates in the settlement conference (1) has primary
15   responsibility for handling the case; and (2) may negotiate settlement offers that the
16   attorney is willing to recommend to the government official having ultimate settlement
17   authority.
18
19
     1
           The attendance requirement includes parties that are indemnified by others. Any
20   deviation from this Order requires prior Court approval.
21
     2
            Full authority to settle means that the individuals at the settlement conference are
22   authorized to fully explore settlement options and to agree at that time to any settlement
23   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
     648, 653 (7th Cir. 1989). The person needs to have “unfettered discretion and authority”
24   to change the settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481,
25   485-486 (D. Ariz. 2003). One of the purposes of requiring a person with unlimited
     settlement authority to attend the conference is that the person’s view of the case may be
26   altered during the face-to-face conference. Pitman, 216 F.R.D. at 486. Limited or sum
27   certain authority is not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-597
     (8th Cir. 2001).
28

                                                  2
                                                                             20-cv-00369-MMA (DEB)
     Case 3:20-cv-00369-MMA-DEB Document 38 Filed 12/22/20 PageID.188 Page 3 of 6



 1         3.      Procedure for Zoom Videoconference Appearance: Although the Court
 2   typically requires personal attendance of all participants, due to the COVID-19 public
 3   emergency, the Court will use its Zoom video conferencing account to hold the settlement
 4   conference.
 5         If you are unfamiliar with Zoom: Zoom is available on computers through a
 6   download on the Zoom website (https://zoom.us/meetings) or on mobile devices through
 7   the installation of a free app.3 Joining a Zoom conference does not require creating a Zoom
 8   account, but it does require downloading the .exe file (if using a computer) or the app (if
 9   using a mobile device). Participants are encouraged to create an account, install Zoom and
10   familiarize themselves with Zoom in advance of the settlement conference.4 There is a cost-
11   free option for creating a Zoom account.
12         Prior to the start of the settlement conference, the Court will email each participant
13   an invitation to join a Zoom video conference. Participants shall join the video conference
14   by following the ZoomGov Meeting hyperlink in the invitation. Participants who do not
15   have Zoom already installed on their device when they click on the ZoomGov Meeting
16   hyperlink will be prompted to download and install Zoom before proceeding. Zoom may
17   then prompt participants to enter the password included in the invitation. All participants
18   will be placed in a waiting room until the settlement conference begins.
19         Each participant should plan to join the Zoom video conference at least five minutes
20   before the start of the settlement conference to ensure that the conference begins on time.
21   The Zoom e-mail invitation may indicate an earlier start time, but the settlement
22   conference will begin at the time scheduled by the Court.
23
24
     3
25         Participants are encouraged to use laptops or desktop computers for the video
     conference, if possible, as mobile devices often offer inferior performance.
26
     4
27          For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
     us/categories/200101697-Getting-Started
28

                                                  3
                                                                             20-cv-00369-MMA (DEB)
     Case 3:20-cv-00369-MMA-DEB Document 38 Filed 12/22/20 PageID.189 Page 4 of 6



 1         Zoom’s functionalities will allow the Court to conduct the settlement conference as
 2   it ordinarily would conduct an in-person one. The Court will divide participants into
 3   separate, confidential sessions, which Zoom calls Breakout Rooms.5 In a Breakout Room,
 4   the Court will be able to communicate with participants from a single party in confidence.
 5   Breakout Rooms will also allow parties and counsel to communicate confidentially outside
 6   the presence of the Court.
 7         No later than January 15, 2021, counsel for each party shall send an e-mail to the
 8   Court at efile_butcher@casd.uscourts.gov containing the following:
 9         a.    The name and title of each participant, including all parties and party
10               representatives with full settlement authority, claims adjusters for insured
11               defendants, and the primary attorney(s) responsible for the litigation;
12         b.    An e-mail address for each participant to receive the Zoom video conference
13               invitation; and
14         c.    A telephone number where each participant may be reached so that if
15               technical difficulties arise, the Court will be in a position to proceed
16               telephonically instead of by video conference. (If counsel prefers to have all
17               participants of their party on a single conference call, counsel may provide a
18               conference number and appropriate call-in information, including an access
19               code, where all counsel and parties or party representatives for that side may
20               be reached as an alternative to providing individual telephone numbers for
21               each participant.)
22         Counsel are responsible for ensuring their clients are able to participate in the
23   settlement conference. All participants must display the same level of professionalism
24   during the settlement conference and be prepared to devote their full attention to the
25   settlement conference as if they were attending in person (e.g., not be driving while
26
27
     5
          For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                 4
                                                                            20-cv-00369-MMA (DEB)
     Case 3:20-cv-00369-MMA-DEB Document 38 Filed 12/22/20 PageID.190 Page 5 of 6



 1   speaking to the Court, or otherwise distracted). Because Zoom may quickly deplete the
 2   battery of a participant’s device, each participant should ensure that their device is plugged
 3   in or that a charging cable is readily available during the video conference.
 4         4.     Confidential Settlement Briefs Required: No later than one week before
 5   the settlement conference, each party shall lodge a Confidential Settlement Brief by email
 6   to efile_butcher@casd.uscourts.gov. The Confidential Settlement Brief may not exceed
 7   ten (10) pages excluding exhibits. All Confidential Settlement Briefs must include the
 8   following:
 9         a.     the party’s position on liability and damages supported by relevant facts, a
10                discussion of the significant facts established during discovery, and legal
11                analysis with citations to controlling legal authority. The parties are also
12                encouraged to attach a chronology setting forth a timeline of the events at
13                issue. If submitted, the chronology should be in a chart or column format with
14                the column headings “DATE” and “EVENT.” The chronology is not counted
15                against the page limits;
16         b.     for plaintiffs, a specific and current settlement demand addressing all relief
17                sought and an itemization of the damages sought, and, for defendants, a
18                specific and current offer and the bases for that offer. (Note: a general
19                statement that a party will “negotiate in good faith,” “offer a nominal cash
20                sum,” or “be prepared to make a demand or offer at the conference” is not a
21                specific demand or offer. If a specific offer or demand cannot be made at the
22                settlement conference, state the reasons why and explain what additional
23                information is required to make a settlement demand or offer.);
24         c.     a brief description of any previous settlement negotiations or mediations; and
25         d.     the names of attorney(s) and non-attorney(s) who will attend the conference,
26                including    the     name(s)   and   title(s)/position(s)   of     the    party/party
27                representative(s).
28

                                                   5
                                                                                   20-cv-00369-MMA (DEB)
     Case 3:20-cv-00369-MMA-DEB Document 38 Filed 12/22/20 PageID.191 Page 6 of 6



 1         6.    Requests to Continue Settlement Conference: A request for continuance
 2   may be initiated by counsel placing a joint call to the Court’s Chambers. Any request for a
 3   continuance must be made as soon as counsel is aware of the circumstances that warrant
 4   rescheduling the conference. Requests to continue the settlement conference based on a
 5   pre-existing scheduling conflict must be made within 10 days of the issuance of this Order.
 6         Questions regarding this case or the mandatory guidelines set forth herein may be
 7   directed to the Magistrate Judge’s law clerks at (619) 446-3704.
 8         IT IS SO ORDERED.
 9   Dated: December 22, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
                                                                            20-cv-00369-MMA (DEB)
